        Case 6:19-cv-06110-EAW Document 20 Filed 08/04/20 Page 1 of 17



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_____________________________________

SHARYN MARIE AGUGLIA,

                     Plaintiff,
                                                          DECISION AND ORDER
              v.
                                                          6:19-CV-06110 EAW
COMMISSIONER OF SOCIAL SECURITY,

                 Defendant.
______________________________________



                                    INTRODUCTION

       Represented by counsel, plaintiff Sharyn Marie Aguglia (“Plaintiff”) brings this

action pursuant to Title II of the Social Security Act (the “Act”), seeking review of the final

decision of the Commissioner of Social Security (the “Commissioner,” or “Defendant”)

denying her application for disability insurance benefits (“DIB”). (Dkt. 1). This Court has

jurisdiction over the matter pursuant to 42 U.S.C. § 405(g). Presently before the Court are

the parties’ cross-motions for judgment on the pleadings pursuant to Rule 12(c) of the

Federal Rules of Civil Procedure. (Dkt. 13; Dkt. 17). For the reasons discussed below, the

Commissioner’s motion (Dkt. 17) is granted and Plaintiff’s motion (Dkt. 13) is denied.




                                             -1-
         Case 6:19-cv-06110-EAW Document 20 Filed 08/04/20 Page 2 of 17



                                      BACKGROUND

        Plaintiff protectively filed her application for DIB on October 14, 2015. (Dkt. 10 at

13, 136). 1 In her application, Plaintiff alleged disability beginning April 27, 2012, due to

back pain, depression, anxiety, tinnitus, incidental tremors, and gastrointestinal reflux

disease. (Id. at 13, 137-38). Plaintiff’s application was initially denied on December 1,

2015.    (Id. at 13, 136-42). At Plaintiff’s request, a video hearing was held before

administrative law judge (“ALJ”) Brian Kane on February 16, 2018, in Rochester, New

York. (Id. at 13, 87-118). On March 16, 2018, the ALJ issued an unfavorable decision.

(Id. at 10-26). Plaintiff requested Appeals Council review; her request was denied on

December 12, 2018, making the ALJ’s determination the Commissioner’s final decision.

(Id. at 4-9). This action followed.

                                   LEGAL STANDARD

I.      District Court Review

        “In reviewing a final decision of the [Social Security Administration (“SSA”)], this

Court is limited to determining whether the SSA’s conclusions were supported by

substantial evidence in the record and were based on a correct legal standard.” Talavera

v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (quotation omitted); see also 42 U.S.C.

§ 405(g). The Act holds that a decision by the Commissioner is “conclusive” if it is

supported by substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence means more



1
       When referencing the page number(s) of docket citations in this Decision and Order,
the Court will cite to the CM/ECF-generated page numbers that appear in the upper
righthand corner of each document.

                                            -2-
        Case 6:19-cv-06110-EAW Document 20 Filed 08/04/20 Page 3 of 17



than a mere scintilla. It means such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009)

(quotation omitted). It is not the Court’s function to “determine de novo whether [the

claimant] is disabled.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (quotation

omitted); see also Wagner v. Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir.

1990) (holding that review of the Secretary’s decision is not de novo and that the

Secretary’s findings are conclusive if supported by substantial evidence). However, “[t]he

deferential standard of review for substantial evidence does not apply to the

Commissioner’s conclusions of law.” Byam v. Barnhart, 336 F.3d 172, 179 (2d Cir. 2003)

(citing Townley v. Heckler, 748 F.2d 109, 112 (2d Cir. 1984)).

II.   Disability Determination

      An ALJ follows a five-step sequential evaluation to determine whether a claimant

is disabled within the meaning of the Act. See Parker v. City of New York, 476 U.S. 467,

470-71 (1986). At step one, the ALJ determines whether the claimant is engaged in

substantial gainful work activity. See 20 C.F.R. § 404.1520(b). If so, the claimant is not

disabled. If not, the ALJ proceeds to step two and determines whether the claimant has an

impairment, or combination of impairments, that is “severe” within the meaning of the Act,

in that it imposes significant restrictions on the claimant’s ability to perform basic work

activities. Id. § 404.1520(c). If the claimant does not have a severe impairment or




                                           -3-
        Case 6:19-cv-06110-EAW Document 20 Filed 08/04/20 Page 4 of 17



combination of impairments, the analysis concludes with a finding of “not disabled.” If

the claimant does have at least one severe impairment, the ALJ continues to step three.

       At step three, the ALJ examines whether a claimant’s impairment meets or

medically equals the criteria of a listed impairment in Appendix 1 of Subpart P of

Regulation No. 4 (the “Listings”). Id. § 404.1520(d). If the impairment meets or medically

equals the criteria of a Listing and meets the durational requirement (id. § 404.1509), the

claimant is disabled. If not, the ALJ determines the claimant’s residual functional capacity

(“RFC”), which is the ability to perform physical or mental work activities on a sustained

basis, notwithstanding limitations for the collective impairments. See id. § 404.1520(e).

       The ALJ then proceeds to step four and determines whether the claimant’s RFC

permits the claimant to perform the requirements of his or her past relevant work. Id.

§ 404.1520(f). If the claimant can perform such requirements, then he or she is not

disabled. If he or she cannot, the analysis proceeds to the fifth and final step, wherein the

burden shifts to the Commissioner to show that the claimant is not disabled.              Id.

§ 404.1520(g). To do so, the Commissioner must present evidence to demonstrate that the

claimant “retains a residual functional capacity to perform alternative substantial gainful

work which exists in the national economy” in light of the claimant’s age, education, and

work experience. Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999) (quotation omitted);

see also 20 C.F.R. § 404.1560(c).




                                            -4-
        Case 6:19-cv-06110-EAW Document 20 Filed 08/04/20 Page 5 of 17



                                       DISCUSSION

I.     The ALJ’s Decision

       In determining whether Plaintiff was disabled, the ALJ applied the five-step

sequential evaluation set forth in 20 C.F.R. § 404.1520. Initially, the ALJ determined that

Plaintiff last met the insured status requirements of the Act on December 31, 2013. (Dkt.

10 at 15). At step one, the ALJ determined that Plaintiff did not engage in substantial

gainful work activity from the alleged onset date of April 27, 2012, through the date last

insured. (Id.).

       At step two, the ALJ found that, through the date last insured, Plaintiff suffered from

the severe impairments of low back disorder and obesity. (Id.). The ALJ also found that

Plaintiff suffered from the non-severe mental impairments of high blood pressure, acid

reflux, depression, and anxiety. (Id. at 15-17).

       At step three, the ALJ found that, through the date last insured, Plaintiff did not have

an impairment or combination of impairments that met or medically equaled the severity

of any Listing. (Id. at 18). The ALJ particularly considered the criteria of Listing 1.04 in

reaching this determination. (Id.).

       Before proceeding to step four, the ALJ determined that, through the date last

insured, Plaintiff retained the RFC to perform sedentary work as defined in 20 C.F.R.

§ 404.1567(a), with the following additional limitations:

       [S]he was limited to lift and carry twenty pounds occasionally and ten pounds
       frequently; occasionally bending, squatting or crawling; stand and walk for
       two hours, and sit six hours but had to change positions every two hours; she
       could frequently handle or finger; perform simple and repetitive tasks; and
       could occasionally interact with coworkers, but never with the public.

                                             -5-
        Case 6:19-cv-06110-EAW Document 20 Filed 08/04/20 Page 6 of 17



(Id.). At step four, the ALJ found that Plaintiff was unable to perform any past relevant

work through the date last insured. (Id. at 20).

       At step five, the ALJ relied on the testimony of a vocational expert (“VE”) to

conclude that, considering Plaintiff’s age, education, work experience, and RFC, there

were jobs that exist in significant numbers in the national economy that Plaintiff could have

performed through the date last insured, including the representative occupations of

addresser and document preparer. (Id. at 20-21). Accordingly, the ALJ found that Plaintiff

was not disabled as defined in the Act at any time from April 27, 2012, through December

31, 2013. (Id. at 21).

II.    The Commissioner’s Determination Is Supported by Substantial Evidence and
       Free from Legal Error

       Plaintiff asks the Court to reverse or, in the alternative, remand this matter to the

Commissioner, arguing that the ALJ erred by giving little weight to the opinion of Mary

LoVerdi, Licensed Master Social Worker (“LMSW”), which resulted in the ALJ finding

Plaintiff’s mental impairments nonsevere. For the reasons discussed below, the Court finds

Plaintiff’s argument to be without merit.

       At step two of the disability analysis, the ALJ determines whether the claimant has

an impairment, or combination of impairments, that is “severe” within the meaning of the

Act, in that it imposes significant restrictions on the claimant’s ability to perform basic

work activities. Id. § 404.1520(c). The Commissioner’s Regulations define “basic work

activities” as “the abilities and aptitudes necessary to do most jobs,” including “walking,

standing, sitting, lifting, pushing, pulling, reaching, carrying, or handling”; “[c]apacities

for seeing, hearing, and speaking”; “[u]nderstanding, carrying out, and remembering
                                            -6-
        Case 6:19-cv-06110-EAW Document 20 Filed 08/04/20 Page 7 of 17



simple instructions”; “[u]se of judgment”; “[r]esponding appropriately to supervision, co-

workers and usual work situations”; and “[d]ealing with changes in a routine work setting.”

20 C.F.R. § 404.1522(b).

       “The claimant bears the burden of presenting evidence establishing severity.”

Taylor v. Astrue, 32 F. Supp. 3d 253, 265 (N.D.N.Y. 2012), adopted, 32 F. Supp. 3d 253

(N.D.N.Y. 2012). Step two’s “severity” requirement is de minimis and is meant only to

screen out the weakest of claims. Dixon v. Shalala, 54 F.3d 1019, 1030 (2d Cir. 1995).

However, despite this lenient standard, the “‘mere presence of a disease or impairment, or

establishing that a person has been diagnosed or treated for a disease or impairment’ is not,

by itself, sufficient to render a condition ‘severe.’” Taylor, 32 F. Supp. 3d at 265 (quoting

Coleman v. Shalala, 895 F. Supp. 50, 53 (S.D.N.Y. 1995)). Rather, “to be considered

severe, an impairment or combination of impairments must cause ‘more than minimal

limitations in [a claimant’s] ability to perform work-related functions.’” Windom v.

Berryhill, No. 6:17-cv-06720-MAT, 2018 WL 4960491, at *3 (W.D.N.Y. Oct. 14, 2018)

(alteration in original) (quoting Donahue v. Colvin, No. 6:17-CV-06838(MAT), 2018 WL

2354986, at *5 (W.D.N.Y. May 24, 2018)).

       “[T]he Commissioner has promulgated additional regulations governing

evaluations of the severity of mental impairments.        20 C.F.R. § 404.1520a. These

regulations require application of a ‘special technique’ at the second and third steps of the

five-step framework[.]” Kohler v. Astrue, 546 F.3d 260, 265 (2d Cir. 2008); see 20 C.F.R.

§ 404.920a. First, the ALJ determines “whether the claimant has a ‘medically determinable

mental impairment.’” Id. at 265-66 (quoting 20 C.F.R. § 404.1520a(b)(1)). If the ALJ

                                            -7-
        Case 6:19-cv-06110-EAW Document 20 Filed 08/04/20 Page 8 of 17



finds the claimant has a medically determinable mental impairment, he next “must rate the

degree of functional limitation resulting from the impairment(s) in accordance with

paragraph (c),” id., which specifies the following four broad functional areas: (1)

understanding, remembering, or applying information; (2) interaction with others; (3)

concentrating, persisting, or maintaining pace; and (4) adapting or managing oneself. 20

C.F.R. § 404.1520a(c)(3). If the degree of limitation is rated as “none” or “mild,” the ALJ

will generally conclude that the claimant’s impairments are not severe, “unless the

evidence otherwise indicates that there is more than a minimal limitation in your ability to

do basic work activities.” 20 C.F.R. § 1520a(d)(1).

       In the instant matter, the ALJ applied the special technique and considered “the four

broad areas of mental functioning set out in the disability regulations for evaluating mental

disorders” with regards to Plaintiff’s medically determinable impairments of depression

and anxiety. (Dkt. 10 at 15-17). Because the ALJ found that Plaintiff’s mental impairments

caused no more than a mild limitation in any of these areas, he determined that the

impairments were non-severe. (Id. at 17).

       In making this determination, the ALJ relied primarily on Plaintiff’s medical

records, including treatment records from her primary physician. The ALJ noted that in an

exam from January 2013, Plaintiff’s “depression was noted to be ‘worsening,’ but her

psychiatric findings were appropriate and normal.” (Id. at 16; see Dkt. 10-1 at 26).

Additionally, the ALJ found import in Plaintiff not getting outpatient mental health

treatment until May 2013, and the fact that she had not seen a mental health specialist since

2006 or 2007. (Dkt. 10 at 16). The ALJ also relied on a December 2013 report noting that

                                            -8-
        Case 6:19-cv-06110-EAW Document 20 Filed 08/04/20 Page 9 of 17



Plaintiff had logical thought processes, unremarkable thought content, normal perceptions,

normal affect, “Oriented x 3,” and good judgment despite a depressed and irritable mood.

(Id.; see id. at 289). The ALJ gave little weight to the mental impairment questionnaire

completed by LMSW LoVerdi on January 10, 2018, explaining that LMSW LoVerdi “did

not treat Plaintiff during the period at issue and the form she completed did not allege that

the restrictions reached back nearly four years.” (Id. at 16). Further, the ALJ stated that

the last portion of the questionnaire was “wholly inconsistent with the medical records

from the time period being considered.” (Id.). Based on this evidence, the ALJ found that

“although [Plaintiff]’s mental impairments may have worsened at a later date,” the records

from the relevant time period “show conservative, unchanged medication for over ten years

for depression (while [Plaintiff] was able to work), with a change in treatment only

occurring nearly a year after the alleged onset date.” (Id.).

       The record before the Court demonstrates that the ALJ’s step two decision was not

reversible error. The ALJ thoroughly discussed the medical records related to Plaintiff’s

mental impairments, assigned weight to the relevant opinion of record, and explained the

weight he gave using various factors listed in the regulations.             See 20 C.F.R.

§ 404.927(d)(2) (finding substantial evidence supported step two determination where the

ALJ assigned weight to the relevant medical opinions and explained the weight he gave to

each opinion by referencing various factors listed in the regulations). Moreover, as

discussed above, the ALJ applied the “special technique” for assessing mental impairments

as required by the regulations. See Monell v. Astrue, No. 8:08-CV-0821, 2009 WL



                                            -9-
       Case 6:19-cv-06110-EAW Document 20 Filed 08/04/20 Page 10 of 17



4730226, at *3 (N.D.N.Y. Dec. 3, 2009) (finding substantial evidence supported ALJ’s

step two determination were ALJ “applied the ‘special technique’”).

       Plaintiff argues that more weight should have been given to the opinion of LMSW

LoVerdi due to her treating relationship with Plaintiff. While “an opinion from a treating

physician is given more weight,” Genier v. Astrue, 298 F. App’x 105, 108 (2d Cir. 2008),

as a social worker, LMSW LoVerdi’s opinion relating to Plaintiff’s disability was not

entitled to controlling weight, see Bliss v. Comm’r of Soc. Sec., 406 F. App’x 541 (2d Cir.

2011) (“[T]he assessment by the social worker is ineligible to receive controlling weight

because social workers do not qualify as ‘acceptable medical source[s].’” (alteration in

original) (citing 20 C.F.R. §§ 404.1513(a), 404.1527(a)(2))). While the ALJ was required

to assess this opinion, he was not required to give it any special weight.

       Plaintiff also argues that it was improper for the ALJ to discount LMSW LoVerdi’s

opinion on the basis of her not personally treating Plaintiff during the relevant time frame.

(Dkt. 13-1 at 17). LMSW LoVerdi started treating Plaintiff in 2016 (see Dkt. 10-2 at 130),

more than two years after Plaintiff’s date last insured of December 31, 2013, and the mental

impairment questionnaire she filled out is dated January 10, 2018 (id. at 135), more than

four years after the date last insured. Although “evidence cannot be disregard solely

because it post-dates the relevant time period,” Shook v. Comm’r of Soc. Sec., No. 12-CV-

185 TJM/VEB, 2013 WL 1213123, at *6 (N.D.N.Y. Jan. 25, 2013), report and

recommendation adopted, No. 1:12-CV-185, 2013 WL 1222008 (N.D.N.Y. Mar. 25,

2013), an “opinion rendered well after a plaintiff’s date last insured may be of little, or no,

probative value regarding plaintiff’s condition during the relevant time period,” Durakovic

                                            - 10 -
       Case 6:19-cv-06110-EAW Document 20 Filed 08/04/20 Page 11 of 17



v. Comm’r of Soc. Sec., No. 317CV0894TJMWBC, 2018 WL 4039372, at *4 (N.D.N.Y.

May 30, 2018), report and recommendation adopted, No. 317CV0894TJMWBC, 2018

WL 4033757 (N.D.N.Y. Aug. 23, 2018).

       In the instant matter, the ALJ accorded LMSW LoVerdi’s opinion little weight not

only because of its age, but because it was inconsistent with the other medical evidence of

record. (See Dkt. 10 at 16 (“The last portion [of LMSW LoVerdi’s opinion] is wholly

inconsistent with the medical records from the time period being considered.”)). The Court

has reviewed the medical records referred to by the ALJ (see Dkt. 10 at 283-308; Dkt. 10-1

at 12-36), and finds his characterization is supported by substantial evidence. For example,

LMSW LoVerdi opined that Plaintiff had a marked limitation in her ability to maintain

concentration and was seriously limited in her ability to maintain attention (Dkt. 10-2 at

140, 142), but at an appointment Plaintiff attended with her mental health specialist on

December 19, 2013, she was noted to have no apparent problem with her concentration

(Dkt. 10 at 285). Accordingly, the Court finds the weight assigned by the ALJ to LMSW

LoVerdi’s opinion on this basis was appropriate. See Columbel v. Comm’r of Soc. Sec.,

No. 6:16-CV-773 (CFH), 2017 WL 3175599, at *5 (N.D.N.Y. July 26, 2017) (finding the

ALJ’s decision to reject an opinion was appropriate where it was based primarily on

evidence from after the date last insured and was “generally inconsistent with the evidence

from treating and examining physicians during the relevant time period”); McNally v.

Comm’r of Soc. Sec., No. 5:14-CV-00076, 2015 WL 3621437, at *13 (N.D.N.Y. June 9,

2015) (“[I]t was within the ALJ’s discretion to discount Dr. Lorensen’s report and the

subsequent treatment notes, as not demonstrating impairments which existed prior to the

                                           - 11 -
       Case 6:19-cv-06110-EAW Document 20 Filed 08/04/20 Page 12 of 17



date last insured.”); Dailey v. Barnhart, 277 F. Supp. 2d 226, 233 (W.D.N.Y. 2003)

(“Medical opinions given after the date that [the plaintiff]’s insured status expired are taken

into consideration if such opinions are relevant to her condition prior to that date.”

(emphasis added)).

       Additionally, Plaintiff contends that the ALJ should have further developed the

record either by contacting LMSW LoVerdi regarding whether her opinion was retroactive

or by attempting to obtain an opinion for the relevant period. (Dkt. 13-1 at 18). “It is well

established in this Circuit that ‘where there are no obvious gaps in the administrative

record, and where the ALJ already possesses a “complete medical history,” the ALJ is

under no obligation to seek additional information in advance of rejecting a benefits

claim.’” Jennings v. Colvin, No. 13-CV-834, 2014 WL 3748574, at *5 (W.D.N.Y. July

29, 2014) (quoting Rosa v. Callahan, 168 F.3d 72, 79 n.5 (2d Cir. 1999)). Further, an ALJ

is only required to recontact “if the records received were inadequate . . . to determine

whether [the plaintiff was] disabled.” Brogan-Dawley v. Astrue, 484 F. App’x 632, 634

(2d Cir. 2012) (omission in original) (quoting Perez v. Chater, 77 F.3d 41, 47 (2d Cir.

1996)). As explained by the Second Circuit:

       The mere fact that medical evidence is conflicting or internally inconsistent
       does not mean that an ALJ is required to re-contact a treating physician.
       Rather . . . the ALJ will weigh all of the evidence and see whether [he] can
       decide whether a claimant is disabled based on the evidence he has, even if
       that evidence is internally inconsistent.

Micheli v. Astrue, 501 Fed. App’x 26, 29-30 (2d Cir. 2012); see also 20 C.F.R.

§ 404.1520b(b) (“If any of the evidence in your case record, including any medical



                                            - 12 -
       Case 6:19-cv-06110-EAW Document 20 Filed 08/04/20 Page 13 of 17



opinion(s), is inconsistent, we will weigh the relevant evidence and see whether we can

determine whether you are disabled based on the evidence we have.”).

       In the instant matter, the ALJ’s severity determination regarding Plaintiff’s

medically determinable impairments of anxiety and depression was not reversible error.

The ALJ reviewed treatment records of Plaintiff’s primary physician and mental health

treatment providers from the alleged date of onset through the date last insured, and found

that those records did not support a determination that Plaintiff’s medically determinable

impairments of anxiety and depression were severe. (Dkt. 10 at 16-17). Review of the

records supports the ALJ’s findings. At a January 28, 2013, appointment with her primary

care physician, Plaintiff was noted as being oriented to time, place, person, and situation,

and demonstrating appropriate mood and affect. (Dkt. 10-1 at 26). Additionally, at an

April 8, 2013, primary care appointment, Plaintiff was noted as having an intact memory,

being oriented to time, place, person and situation, and demonstrating an appropriate mood

and affect. (Id. at 21). She did not begin seeing a mental health specialist until May 2013,

and at her initial appointment she was noted as behaving appropriately, having logical and

coherent thoughts, normal perceptions, no apparent deficit in cognition, and an alert level

of consciousness. (Dkt. 10 at 302). In November 2013, Plaintiff was noted by her primary

care physician as having an intact memory, being oriented to time, place, person, and

situation, having normal insight, exhibits, and judgment, although the doctor noted she did

“not demonstrate the appropriate mood or affect” due to depression. (Dkt. 10-1 at 16). At

Plaintiff’s second appointment with the mental health specialist on December 18, 2013,

she was found to exhibit appropriate behavior, logical and coherent thought, normal

                                           - 13 -
        Case 6:19-cv-06110-EAW Document 20 Filed 08/04/20 Page 14 of 17



perception, and to have no apparent deficit in cognition, an alert level of consciousness,

and good insight and judgment. (Dkt. 10 at 286). Moreover, the ALJ found it significant

that Plaintiff had only two appointments with the mental health specialist during the time

period in question. (Id. at 16). The ALJ also considered Plaintiff’s activities of daily living,

including that she could care for her personal needs, drove, cleaned, and went shopping,

albeit when the stores were not crowded. (Id. at 17). Further, Plaintiff informed her mental

health specialist on May 2, 2013, that she was not impaired in her activities of daily living.

(Id. at 302).

       Under these circumstances, there was not a gap that required the ALJ to further

develop the record; instead, the ALJ properly determined he could render a decision based

on the other medical evidence of record. See Micheli v. Astrue, 501 F. App’x 26, 29 (2d

Cir. 2012) (“[I]t is the sole responsibility of the ALJ to weigh all medical evidence and

resolve any material conflicts in the record where the record provides sufficient evidence

for such a resolution.”); Pahl v. Berryhill, No. 16-CV-538S, 2018 WL 4327813, at *5

(W.D.N.Y. Sept. 11, 2018) (conservative course of treatment supported the ALJ’s

determination that the plaintiff was not as debilitated as she testified); Pennock v. Comm’r

of Soc. Sec., No. 7:14-CV-1524 (GTS/WBC), 2016 WL 1128126, at *5 (N.D.N.Y. Feb. 23,

2016) (“An ALJ is entitled to take a plaintiff’s activities of daily living into account in

making a credibility determination.”), adopted, 2016 WL 1122065 (N.D.N.Y. Mar. 22,

2016). Similarly, the ALJ was under no obligation to ask LMSW LoVerdi whether her

opinion was retroactive. See Jones v. Sullivan, 949 F.2d 57, 60 (2d Cir. 1991) (finding the

ALJ’s denial of benefits was supported by substantial evidence where the plaintiff’s

                                             - 14 -
       Case 6:19-cv-06110-EAW Document 20 Filed 08/04/20 Page 15 of 17



treating physicians did not express an opinion about the plaintiff’s ability to work prior to

the date last insured, and the record did not support that the plaintiff was disabled prior to

that date); Mauro v. Berryhill, 270 F. Supp. 3d 754, 762 (S.D.N.Y. 2017) (“[W]hen a

claimant does not show that a currently existing condition rendered her disabled prior to

her date last insured, benefits must be denied.”), aff’d, 746 F. App’x 83 (2d Cir. 2019).

       For all these reasons, the Court finds no error in the ALJ’s conclusion at step two

that Plaintiff’s mental health impairments were non-severe. However, even if the ALJ’s

step two determination was erroneous, given the thorough discussion of Plaintiff’s history

of mental impairments in the written determination, any error would be harmless. As

explained in Guerra v. Commissioner of Social Security, No. 1:16-CV-00991 (MAT), 2018

WL 3751292 (W.D.N.Y. Aug. 7, 2018), aff’d sub nom. Guerra v. Saul, 778 F. App’x 75

(2d Cir. 2019):

       At step two, the ALJ is required to consider whether a claimant’s medically
       determinable impairments are severe. Notably, “[i]t is the claimant’s burden
       to show at step two that she has a severe impairment.” Rye v. Colvin, No.
       2:14-CV-170, 2016 WL 632242, at *3 (D. Vt. Feb. 17, 2016) (internal
       quotation omitted). A step two error is not reversible and does not necessitate
       remand where the record is devoid of evidence that the allegedly omitted
       impairments were severe. . . .

       Moreover, “[c]ourts have developed a specialized variant of harmless-error
       analysis with respect to Step 2 severity errors in social security
       proceedings. . . . [W]hen an administrative law judge identifies some severe
       impairments at Step 2, and then proceeds through [the] sequential evaluation
       on the basis of [the] combined effects of all impairments, including those
       erroneously found to be non severe, an error in failing to identify all severe
       impairments at Step 2 is harmless.” Snyder v. Colvin, No. 5:13-CV-585
       GLS/ESH, 2014 WL 3107962, at *5 (N.D.N.Y. July 8, 2014); see also
       Reices-Colon v. Astrue, 523 F. App’x 796, 798 (2d Cir. 2013) (step two error
       was harmless where all of the claimant’s conditions “were considered during
       the subsequent steps”). “Specifically, when functional effects of impairments
       erroneously determined to be non-severe at Step 2 are, nonetheless, fully
                                            - 15 -
       Case 6:19-cv-06110-EAW Document 20 Filed 08/04/20 Page 16 of 17



      considered and factored into subsequent residual functional capacity
      assessments, a reviewing court can confidently conclude that the same result
      would have been reached absent the error.” Snyder, 2014 WL 3107962 at
      *5.

Id. at *3; see also Reices-Colon v. Astrue, 523 F. App’x 796, 798 (2d Cir. 2013) (where

ALJ excluded the plaintiff’s anxiety disorder and panic disorder from his review, finding

harmless error because the ALJ identified other severe impairments and proceeded with

the subsequent steps, in which the ALJ specifically considered the plaintiff’s anxiety and

panic attacks); Panfil v. Comm’r of Soc. Sec., No. 16-CV-947-MJR, 2018 WL 4610531, at

*4 (W.D.N.Y. Sept. 26, 2018) (“To the extent the ALJ erred in not including occipital

neuralgia, myofascial pain, cervicalgia, and personality disorder in his list of severe

impairments, the error was harmless because the ALJ proceeded beyond step two and

considered these impairments at the remaining steps.”).

      The written determination includes limitations based on Plaintiff’s mental

impairments—it includes a limitation that Plaintiff “could occasionally interact with

coworkers, but never with the public.” (Dkt. 10 at 18). Additionally, the ALJ specifically

noted that he would “consider the impact of both the severe and non-severe impairments

in formulating the [RFC].” (Id. at 17). Accordingly, even if the ALJ failed to properly

consider certain mental health impairments at step two, any such error was harmless.




                                          - 16 -
       Case 6:19-cv-06110-EAW Document 20 Filed 08/04/20 Page 17 of 17



                                     CONCLUSION

       For the foregoing reasons, the Commissioner’s motion for judgment on the

pleadings (Dkt. 17) is granted and Plaintiff’s motion for judgment on the pleadings

(Dkt. 13) is denied. The Clerk of Court is directed to enter judgment and close this case.

       SO ORDERED.



                                                   ________________________________
                                                   ELIZABETH A. WOLFORD
                                                   United States District Judge
Dated: August 4, 2020
       Rochester, New York




                                          - 17 -
